SUR PETITION FOR REHEARING
No. 95-7457
Aug. 26, 1996
The petition for rehearing filed by Appellant Pennsylvania Nurses Association in the above-entitled case having been submitted to the judges who participated in the decision of this court** and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court en banc, the petition for rehearing is denied.

 Hon. H. Lee Sarokin heard argument but retired from office prior to the filing of the petition for rehearing.